Eschweiler, J.
Upon the evidence outlined above, and which we have confined to the transactions as to the new lease only, defendant was entitled to judgment.
There was here a plain and direct violation of the obligation to maintain good faith towards, and loyalty in the service of, the principal which public policy places upon the agent. It need not be expressed in the writing between them; it is woven into the relationship.
This office had been used for defendant’s business prior to plaintiff’s obtaining the agency; it was for them and not her to say whether it should be continued. That it was of value is too apparent to dilate upon, and plaintiff’s own actions demonstrate it. Her concealment from her principal of what was being done by and on behalf of the new and rival company as to this office of which defendant so long had been, and still was, the lessee, is without excuse or justification. This conduct gave the principal the right, irrespective of any clause found in this contract, to declare it abrogated and canceled. The claim here made that plaintiff had a right to continue in possession of defendant’s premises, property, ánd business for another thirty days and therefore with an uninterrupted and uncontrolled oppor*658tunity to malee further breaches of good faith, finds no support in any authorities called to our attention. She herself forfeited her rights under this contract.
We cannot adopt the view of the court below in allowing,, plaintiff damages on the view that there was a so-called tortious eviction from the office and therefore an unlawful interference with or destruction of her agency or business. Room 111 was leased to defendant and it paid the rent. It was used for defendant’s business, as to which plaintiff was the agent or servant, not the principal or master. As between the parties here there was no relationship of landlord and tenant requiring a resort to the unlawful detainer proceedings to obtain possession. Plaintiff’s possession was but defendant’s possession. She had no right of possession to the office as against defendant under such relationship and none was given her by the written contract. There is no support in law, and certainly not in equity, if claim were being made there, for the judgment in plaintiff’s favor.
By the Court. — Judgment reversed, and cause remanded with directions to dismiss the complaint.